996 A.2d 822 (2010)
In re Steven J. ROZAN, Respondent.
No. 10-BG-273.
District of Columbia Court of Appeals.
June 3, 2010.
Before THOMPSON, Associate Judge: and NEBEKER and TERRY, Senior Judges.


*823 ORDER
PER CURIAM.
On consideration of the certified orders from the Supreme Court of Texas suspending respondent from the practice of law in that jurisdiction, this court's April 2, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Steven J. Rozan, Esquire, is hereby suspended from the practice of law in the District of Columbia for five years, with three years stayed in favor of the probationary terms imposed in Texas as discipline reciprocal to his December 29, 2009, agreed judgment of partially probated suspension, and is further suspended, concurrently, for one year as discipline reciprocal to his August 28, 2009, judgment of active suspension. It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspensions will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).